—In a proceeding pursuant to Family Court Act article 4 for a downward modification of child support set pursuant to an agreement, the mother appeals from an order of the Family Court, Nassau County (Diamond, J.), dated February 23, 1996, which denied her objections to an order of the same court (Kahlon, H.E.), entered December 5, 1995, which, after a hearing, dismissed her petition.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the death of the appellant’s second husband does not constitute an unanticipated and unreasonable change of circumstance that warrants a downward modification of her child support obligation (see, Matter of Boden v Boden, 42 NY2d 210; Katz v Katz, 188 AD2d 827). We note that the appellant entered into the agreement to pay the child support award more than a year before she remarried and no mention of her plans to remarry was made in the agreement. Altman, J. P., Friedmann, Goldstein and Luciano, JJ., concur.